Title: Editorial Note
From: 
To: 


      The issue addressed by John Adams and William Brattle in this exchange in the pages of the Boston Gazette was a narrow one: the degree to which English judges had historically been dependent upon the Crown and its ministers. But this question arose as part of a broader debate in contemporary Massachusetts politics: the provision for Bay Colony judges in the royal civil list. The General Court had registered strong protests in 1771 when it became known that the governor was to receive his salary from the Crown rather than from the provincial legislature (see Adams’ Service in the House, 7 June 1770–16 April 1771, 2d calendar entry for 10 April 1771, above). Opposition to this extension of the civil list, however, was comparatively mild, for, as one historian has remarked, “it was at least logical that the King’s servant be paid by the King” (Brown, Revolutionary PoliticsRichard D. Brown, Revolutionary Politics in Massachusetts: The Boston Committee of Correspondence and the Towns, 1772–1774, Cambridge, 1970., p. 52). That moderation ended when Boston received reports in the fall of 1772 that superior court judges were to get crown salaries as well.
      The Boston town meeting took the lead in investigating these reports and exploiting them as a political issue. After vain attempts to obtain clarification of the rumors from Governor Hutchinson, the town met on 2 November and named a committee of correspondence “to communicate their Sentiment to other towns” (Boston Record Commissioners, 18th ReportCity of Boston, Record Commissioners, Reports, Boston, 1876–1909; 39 vols., p. 93; for an able summary of the exchanges between the town meeting and Hutchinson, Oct.–Nov. 1772, see Brown, Revolutionary PoliticsRichard D. Brown, Revolutionary Politics in Massachusetts: The Boston Committee of Correspondence and the Towns, 1772–1774, Cambridge, 1970., p. 48–57; see also Editorial Note, The Constitutional Debate between Thomas Hutchinson and the Massachusetts House, 26 Jan. – 2 March 1773, below). The committee’s work bore fruit in Boston’s adoption of two reports on rights and an accompanying letter for other Massachusetts towns, all bound together as The Votes and Proceedings of the Town of Boston. This pamphlet soon brought action in Cambridge.
      A number of freeholders petitioned the Cambridge selectmen for a town meeting at which the issue of crown salaries for the judges might be discussed. The warrant for the meeting on 14 December included an article responding to the petition. When the town met, Maj. Gen. William Brattle, widely regarded as a staunch defender of colonial liberties, was elected moderator.
      At the meeting Brattle displayed a startling political about-face. A wealthy landowner who had dabbled in medicine, theology, and the law before winning recognition as a military administrator, Brattle emerged that day as a defender of crown measures. (For a sketch of Brattle, see Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University, in Cambridge, Massachusetts, Cambridge and Boston, 1873– ., 7:10–23.) More than forty years later, Adams described him as one who, before the Cambridge meeting of December 1772, “had acquired great popularity by his zeal, and I must say, by his indiscreet and indecorous ostentation of it, against the measures of the British government.” He ascribed Brattle’s conversion to Hutchinson, and especially to Jonathan Sewall (to Jedediah Morse, 22 Dec. 1815, JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 10:194).
      Although Adams’ explanation of the General’s behavior may well be oversimplified, there is no doubt that a conversion had taken place. Brattle used all his considerable authority and influence to discourage discussion of the judges’ salaries at the Cambridge meeting. When the letter from the Boston town meeting was read, he objected to taking any action on the communication, for the article in the warrant had not specifically mentioned the letter from Boston.
      Brattle’s objections were not limited to technicalities. He argued that the town would be “too premature in acting upon this matter at present” and that the next packet from England would probably “give us more light in the affair.” As it was, he continued, “no man in the province could say whether the salaries granted to the judges were durante bene placito, or quamdiu bene se gesserint, as the judges of England have their salaries granted them.” Brattle told the meeting that he “supposed” the salaries were to be granted in the latter fashion, that is, during good behavior, and argued that this would make the judges “independent both upon the king and the people.” He was “very far from thinking there was any necessity of having quamdiu bene se gesserint in their commissions; for they have their commissions now by that tenure as truly as if said words were in,” He closed his arguments for accepting the new method which he sup­posed would govern the judges’ salaries by remarking “that by the charter and common law of England, there is no necessity of their having any commission at all; a nomination and appointment recorded is enough; nomination and appointment are the words of the charter, a commission for them not so much as mentioned in it” (Brattle to the Massachusetts GazetteMassachusetts Gazette: and the Boston Weekly News-Letter., 16 Dec.; JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 3:516–517).
      Brattle’s harangue had little effect. The town appointed a committee of correspondence and adopted instructions to the Cambridge representative, Thomas Gardner, which described the judges’ salaries as “so great a Grievance, especially when added to the many other Grievances we have been so long groaning under, as to be almost insupportable” (Boston Gazette, 21 Dec.).
      Here the matter might have ended had not Brattle decided to live up to his promise to protest the illegality of any action on the Boston letter. Within days of the Cambridge meeting he carried the dispute to the press, summarizing his town meeting oration in a letter dated 26 December and published in the Massachusetts GazetteMassachusetts Gazette: and the Boston Weekly News-Letter. of 31 December. When his position was questioned in the Boston Gazette, Brattle replied in the Massachusetts GazetteMassachusetts Gazette: and the Boston Weekly News-Letter. on 7 January, offering to answer those who had leisure to dispute the line of argument he had laid down.
      In his autobiographical writings, Adams offers two slightly different versions of why he decided to enter the dispute. In his Diary, he mentions Brattle’s publication of 31 December as one of the topics of conversation for Adams’ friends the next evening. Adams neglected his Diary for the next nine weeks, and on resuming on 4 March, he explained: “The two last Months have slided away. I have written a tedious Examination of Brattle’s absurdities.” Adams described Brattle’s pieces in the newspapers of 31 December and 7 January as “vain and frothy Harrangues and Scribblings,” which “would have had no Effect upon me, if I had not seen that his Ignorant Doctrines were taking Root in the Minds of the People” (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:77–78). This explanation, which implies that Adams did not begin drafting his reply to Brattle until he had seen the Massachusetts GazetteMassachusetts Gazette: and the Boston Weekly News-Letter. of 7 January, seems unlikely since Adams’ first essay appeared in the Boston Gazette on 11 January.
      Adams had more personal reasons for accepting Brattle’s challenge. During the Cambridge meeting, Adams recalled, Brattle had said the complete independence of the judges “I averr to be Law, and I will maintain it, against any Body, I will dispute it, with Mr. Otis, Mr. Adams, Mr. John Adams I mean, and Mr. Josiah Quincy. I would dispute with them, here in Town Meeting, nay, I will dispute it with them in the Newspapers” (sameDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:78).
      In his Autobiography, Adams recalled that perhaps he would have said nothing publicly about Brattle’s argument had Brattle not “the Week before . . . challenged me by name, to dispute the point with him” (sameDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:297). This version, which suggests that Adams accepted the challenge as soon as he saw Brattle’s essay in the Massachusetts GazetteMassachusetts Gazette: and the Boston Weekly News-Letter. of 31 Decem­ber, is more credible. Of course, Adams could have completed two or more of his essays before the first was printed in the Gazette; any more precise dating is impossible considering the complete lack of manuscript versions of Adams’ essays and of any dates appended to the published letters. All of Adams’ contributions printed below are taken from the Gazette and are given the dates on which they appeared in that paper.
      Before he had answered Brattle to his own satisfaction, Adams produced seven learned essays. These appeared in weekly installments along with Brattle’s only contribution to the debate he had courted so eagerly. Probably the General despaired of defending himself against Adams’ “torrents of law, records and history.” Adams himself did not know whether Brattle’s failure to write more rose “from Conviction, or from Policy, or Contempt” (same, 2:78). And although Adams dismissed his own effort as a “tedious Examination,” one suspects that he relished the “delightful work of quotation,” at times losing sight of his opponent in his enthusiasm for exhausting every legal consideration.
      These essays, published without title in 1773, appear in Charles Francis Adams’ edition of his grandfather’s works under the title “On the Independence of the Judiciary” (JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 3:519–574). John Adams himself, however, referred to them consistently as being “On the Independence of the Judges” (to Cotton Tufts, 3 May 1789, MH:Schaffner Collection; Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:298). The present editors have chosen to revive Adams’ title.
      More accurately, Adams should have called his essays “On the Dependence of the Judges,” for he employed English history and legal treatises to demonstrate that the celebrated “independence” of the judiciary was a comparatively recent innovation, resting on limited statute law rather than on common law or time-honored tradition, as Brattle had claimed. Adams left his readers to draw their own conclusions about the dangers of such a system.
      These lessons were all the more obvious to his audience since Adams’ newspaper series coincided with a full-scale debate between the Governor and the House on constitutional issues involving the judiciary. In the weeks in which he penned the concluding numbers of his series, he was engaged as well, but not publicly, in drafting the central portions of the replies of the House to Governor Hutchinson on the broader issues raised by the prospect of crown salaries for the judges (see 26 Jan. – 2 March 1773, below). These newspaper pieces, to which Adams signed his name, are the first public papers since “Sui Juris” (23 May 1768, above) which he is known to have composed as an individual, rather than as a member of a public committee.
      The moral of these essays, the need for a judiciary whose independence was guarded from changing public opinion and legislative whim, proved clearer to Adams than to his countrymen. Shortly after taking office as vice president, Adams suggested that his letters to Brattle be republished. Sixteen years after accepting the General’s challenge, Adams reflected ruefully, the essays “contain Information that is much wanted. The Constitutional learning on that head is very little known, excepting to those few who read those Letters in their Season. Younger Gentlemen and the rising Generation, know nothing of it, and nothing is of more Importance and Necessity, in order to establish the New Government. . . . Many of the States have their Judges elective, annually, an awful defect in any Constitution” (to Cotton Tufts, 3 May 1789, MH:Schaffner Collection).
     